              Case 1:20-mj-00053-SAB Document 14 Filed 05/06/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE E. SCHUH
   JUSTIN J. GILIO
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-00053-SAB
12
                                   Plaintiff,            STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           AND ORDER
14
     PEDRO DURAN,                                        DATE: May 14, 2020
15                                                       TIME: 2:00 p.m.
                                  Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17
            This case is set for a preliminary hearing on May 14, 2020. On April 17, 2020, this Court issued
18
     General Order 617, which suspends all jury trials in the Eastern District of California scheduled to
19
     commence before June 15, 2020, and allows district judges to continue all criminal matters to a date
20
     after June 1. This and previous General Orders were entered to address public health concerns related to
21
     COVID-19.
22
            Although the General Orders address the district-wide health concern, the Supreme Court has
23
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
24
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
25
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
26
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
28
     judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 1:20-mj-00053-SAB Document 14 Filed 05/06/20 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.

10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

21 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

22 for the preliminary hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

23 pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:

27          1.       By previous order, this matter was set for preliminary hearing on May 14, 2020.

28          2.       By this stipulation, defendant now moves to continue the preliminary hearing until July

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 1:20-mj-00053-SAB Document 14 Filed 05/06/20 Page 3 of 4


 1 9, 2020, at 2:00 p.m. and to exclude time between May 14, 2020, and July 9, 2020, under Local Code

 2 T4.

 3         3.       The parties agree and stipulate, and request that the Court find the following:

 4                  a)     The government has represented that initial discovery associated with this case

 5         consisting primarily of wire communication summaries, surveillance videos, photographs, and

 6         investigative reports has been either produced directly to counsel and/or made available for

 7         inspection and copying.

 8                  b)     Counsel for defendant desires additional time to review the discovery, consult

 9         with this client, conduct further investigation, and discuss a possible resolution with the

10         government.

11                  c)     Counsel for defendant believes that failure to grant the above-requested

12         continuance would deny him the reasonable time necessary for effective preparation, taking into

13         account the exercise of due diligence.

14                  d)     The government does not object to the continuance.

15                  e)     In addition to the public health concerns cited by General Order 617 and

16         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

17         this case because counsel and other relevant individuals have been encouraged to telework and

18         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

19         contact should the preliminary hearing proceed.

20                  f)     Based on the above-stated findings, the ends of justice served by continuing the

21         case as requested outweigh the interest of the public and the defendant in an indictment or trial

22         within the original dates prescribed by the Speedy Trial Act.

23                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which an indictment must be filed and within which a trial must commence, the

25         time period of May 14, 2020 to July 9, 2020, inclusive, is deemed excludable pursuant to 18

26         U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

27         the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

28         by taking such action outweigh the best interest of the public and the defendant in a speedy

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 1:20-mj-00053-SAB Document 14 Filed 05/06/20 Page 4 of 4


 1          indictment/trial.

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which an

 4 indictment must be filed and a trial must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: May 6, 2020                                        MCGREGOR W. SCOTT
 8                                                             United States Attorney
 9
                                                               /s/ JUSTIN J. GILIO
10                                                             JUSTIN J. GILIO
                                                               Assistant United States Attorney
11

12
     Dated: May 6, 2020                                        /s/ ANTHONY CAPOZZI
13                                                             ANTHONY CAPOZZI
14                                                             Counsel for Defendant
                                                               PEDRO DURAN
15

16                                                     ORDER

17          IT IS SO ORDERED that the Preliminary Hearing is continued from May 14, 2020 to July 9,
18 2020 at 2:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

19
     U.S.C.§ 3161(h)(7)(A), B(iv).
20
     IT IS SO ORDERED.
21

22      Dated:      May 6, 2020                                  /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
      PERIODS UNDER SPEEDY TRIAL ACT
